Exhibit 10.iii.

SUMMARY OF BOARD OF DIRECTOR COMPENSATION

Board of Director Compensation

The Mosaic Company

Effective June 1, 2006

Non-Management Director Compensation

(Other than Non-Executive Chairman)

 

1. Annual Retainer — $75,000

 

2. Annual Committee Chair Retainer (Non-Audit) — $7,000

 

3. Annual Audit Committee Retainer

 

  a. Chairperson — $15,000

 

  b. Other Audit Committee Members — $5,000

 

4. Annual Equity Compensation Award — $65,000 value in restricted stock units

Non-Executive Chairman of the Board Compensation

 

1. Annual Retainer — $150,000

 

2. Annual Equity Compensation Award — $130,000 value in restricted stock units